

114 S2791 IS: Atomic Veterans Healthcare Parity Act
U.S. Senate
2016-04-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS2d SessionS. 2791IN THE SENATE OF THE UNITED STATESApril 13, 2016Mr. Franken (for himself and Mr. Tillis) introduced the following bill; which was read twice and referred to the Committee on Veterans' AffairsA BILLTo amend title 38, United States Code, to provide for the treatment of veterans who participated in
			 the cleanup of Enewetak Atoll as radiation exposed veterans for purposes
			 of the presumption of service-connection of certain disabilities by the
			 Secretary of Veterans Affairs.
	
 1.Short titleThis Act may be cited as the Atomic Veterans Healthcare Parity Act. 2.Treatment of veterans who participated in cleanup of Enewetak Atoll as radiation exposed veterans for purposes of presumption of service-connection of certain disabilities by Department of Veterans AffairsSection 1112(c)(3)(B) of title 38, United States Code, is amended by adding at the end the following new clause:
			
 (v)Cleanup of Enewetak Atoll during the period beginning on January 1, 1977, and ending on December 31, 1980..